  Case 17-32924         Doc 51     Filed 12/10/18 Entered 12/10/18 09:08:21              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-32924
         ANTHONY WILLIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/02/2017.

         2) The plan was confirmed on 01/24/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/02/2018, 05/03/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-32924      Doc 51     Filed 12/10/18 Entered 12/10/18 09:08:21                    Desc Main
                                  Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $5,406.00
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                $5,406.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $0.00
    Court Costs                                                          $0.00
    Trustee Expenses & Compensation                                    $259.50
    Other                                                                $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $259.50

Attorney fees paid and disclosed by debtor:                $57.00


Scheduled Creditors:
Creditor                                    Claim         Claim          Claim       Principal      Int.
Name                             Class    Scheduled      Asserted       Allowed        Paid         Paid
Ability Recovery Servi       Unsecured            0.00           NA            NA            0.00       0.00
CITIZENS FINANCIAL           Unsecured            0.00           NA            NA            0.00       0.00
CITY OF CHICAGO              Unsecured       1,000.00            NA            NA            0.00       0.00
CITY OF CHICAGO              Secured         1,000.00            NA            NA            0.00       0.00
CONSUMER PORTFOLIO SERV      Unsecured            0.00           NA            NA            0.00       0.00
CONSUMER PORTFOLIO SERV      Secured        10,000.00     25,223.71      22,451.29      2,853.20     646.45
CONSUMER PORTFOLIO SERV      Secured               NA            NA       2,762.00        596.29      80.55
CONSUMER PORTFOLIO SERV      Unsecured       8,878.00            NA       2,772.42           0.00       0.00
CONTINENTAL FINANCE COMP     Unsecured          376.00           NA            NA            0.00       0.00
GM FINANCIAL                 Secured               NA     18,733.60      18,733.60        462.05     507.96
GM FINANCIAL                 Unsecured             NA            NA            NA            0.00       0.00
MID AMERICA BANK             Unsecured          304.00        194.66        194.66           0.00       0.00
MIDNIGHT VELVET              Unsecured            0.00           NA            NA            0.00       0.00
QUANTUM3 GROUP LLC           Unsecured          424.00        384.98        384.98           0.00       0.00
STATE OF INDIANA DMV         Unsecured       1,000.00            NA            NA            0.00       0.00
WEBBANK/FINGERHUT            Unsecured            0.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-32924         Doc 51      Filed 12/10/18 Entered 12/10/18 09:08:21                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $41,184.89          $3,315.25         $1,154.41
       All Other Secured                                  $2,762.00            $596.29            $80.55
 TOTAL SECURED:                                          $43,946.89          $3,911.54         $1,234.96

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $3,352.06                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $259.50
         Disbursements to Creditors                             $5,146.50

TOTAL DISBURSEMENTS :                                                                        $5,406.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
